Citation Nr: 1423239	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-28 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.

2.  Entitlement to education benefits under Chapters 30 and 32, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to October 1980 and from February 1981 to July 1982.  He also had service in the Army National Guard and the Army Reserves with multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida and from February 2011 and March 2011 administrative decisions of the RO in Buffalo, New York.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Boston, Massachusetts.

In November 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

At the hearing, the Veteran submitted new evidence.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  


FINDINGS OF FACT

1.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for education benefits under Chapters 30 and 32, Title 38, United States Code.

2.  By an unappealed October 2005 rating decision, the RO denied service connection for a left knee disorder on the basis that there was no relationship to his military service.  

3.  Evidence received after the October 2005 denial relates to unestablished facts necessary to substantiate the claim of service connection for a left knee disorder and raises a reasonable possibility of substantiating the underlying claim.

4.  The Veteran had a left knee disorder requiring a meniscectomy in May 2004 that preexisted multiple periods of ACDUTRA and INACDUTRA through May 2006.

5.  The evidence of record, particularly the Veteran's testimony at his November 2013 hearing, indicates that his preexisting left knee disorder was aggravated during his periods of ACDUTRA and INACDUTRA.

6.  In May 2006, the Veteran received a permanent profile due to his left knee arthritis and was found not to meet medical retention standards.  

7.  Medical records show a current diagnosis of osteoarthritis and that the Veteran required a total left knee replacement in 2010.

8.  Clear and unmistakable evidence shows that the Veteran's preexisting left knee disorder was aggravated beyond its natural progression during periods of ACDUTRA and INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for education benefits under Chapters 30 and 32, Title 38, United States Code by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The RO's October 2005 denial of service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

3.  Evidence received since the final October 2005 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  The criteria for service connection for left knee osteoarthritis, status post total knee replacement have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


ORDER

The appeal of entitlement to education benefits under Chapters 30 and 32, Title 38, United States Code is dismissed.

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened.  

Entitlement to service connection for osteoarthritis of the left knee, status post total knee replacement is granted.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


